Citation Nr: 1013185	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for non-Hodgkin's lymphoma, to include whether the 100 
percent rating was properly reduced.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reduced the evaluation of 
non-Hodgkin's lymphoma from 100 percent to 10 percent, 
effective August 1, 2008.

The Board notes that the issue on appeal involves a 
determination as to whether reduction of a 100 percent 
rating for non-Hodgkin's lymphoma was proper.  However, the 
Board believes that it has properly characterized the issue 
on appeal as an increased rating claim.  The provisions of 
38 C.F.R. § 4.117, Diagnostic Code 7715 (2009), contain a 
temporal element for continuance of a 100 percent rating for 
non-Hodgkin's lymphoma, and specific provisions for 
reevaluation and reduction of ratings after cessation of 
treatment and therapeutic procedures.  Therefore, the RO's 
action on appeal was not technically a "rating reduction" as 
that term is commonly understood.  See Rossiello v. 
Principi, 3 Vet. App. 430 (1992), [a 100 percent rating for 
mesothelioma ceased to exist by operation of law because the 
applicable Diagnostic Code involved contained a temporal 
element for that 100 percent rating].  In essence, the 
reduction in this case was procedural in nature and by 
operation of law.

The Board also notes that in an August 2009 rating decision, 
the RO granted service connection for pulmonary fibrosis, L4 
erosion, anemia, thrombocytopenia, and scars, each as 
secondary to the non-Hodgkin's lymphoma.  A 10 percent 
rating was assigned for pulmonary fibrosis, a 10 percent 
rating was assigned for L4 erosion, and noncompensable 
ratings were assigned for anemia, thrombocytopenia, and 
scars.  In August 2009, the RO issued a supplemental 
statement of the case on the issues of entitlement to 
increased ratings for pulmonary fibrosis, L4 erosion, 
anemia, and thrombocytopenia.  With regard to these issues, 
the Board cannot locate in the claims file any notice of 
disagreement or substantive appeal indicating that such 
issues were properly appealed.  As such, it is not clear to 
the Board why these issues are the subject of a supplemental 
statement of the case.  Moreover, the Board is perplexed why 
these issues are the subject of the supplemental statement 
of the case when the issue involving the noncompensable 
rating assigned for scars is not included in the 
supplemental statement of the case.  

In any event, each of the aforementioned issues contained in 
the supplemental statement of the case, as well as the issue 
listed on the title page of this decision, were certified on 
appeal to the Board pursuant to a December 2009 VA Form 8; 
however, as explained below, the Board only finds that the 
issue listed on the title page of this decision is properly 
before the Board.  In this regard, the Board notes that 
pursuant to 38 C.F.R. § 19.35, following receipt of a timely 
substantive appeal, the Agency of Original Jurisdiction will 
certify the case to the Board.  Certification is 
accomplished by the completion of VA Form 8, "Certification 
of Appeal."  The certification is used for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction over an issue.

As indicated above, no notice of disagreement regarding the 
ratings assigned for pulmonary fibrosis, L4 erosion, anemia, 
or thrombocytopenia, was ever received by VA.  Additionally, 
no substantive appeal was ever received by VA.  As such, the 
issues of entitlement to increased ratings for pulmonary 
fibrosis, L4 erosion, anemia, and thrombocytopenia are not 
properly before the Board, and are not the subject of this 
decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 
2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO complied with all procedural requirements in 
reducing the Veteran's disability rating for non-Hodgkin's 
lymphoma from 100 percent to 10 percent.

2.  The Veteran's non-Hodgkin's lymphoma residuals are 
manifested by constipation, which causes pulling pain on 
attempting work or aggravated by movements of the body; 
there is no evidence of partial obstruction.


CONCLUSION OF LAW

The 100 percent rating for non-Hodgkin's lymphoma was 
properly reduced to a 10 percent rating; the disability does 
not meet the criteria for a rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.117, 
Diagnostic Code 7715 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in a November 2007 notice letter and rating 
decision, the RO proposed to reduce the prior evaluation for 
non-Hodgkin's lymphoma from 100 percent to 10 percent.  The 
letter instructed the Veteran that he had 60 days in which 
to submit evidence from a physician who recently treated or 
examined the Veteran.  Thereafter, in a May 2008 rating 
decision, the RO reduced the evaluation for the service-
connected non-Hodgkin's lymphoma from 100 percent to 10 
percent.  The Veteran filed a timely notice of disagreement 
with the reduction.  In letters dated in September 2008 and 
May 2009, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the notice letters 
informed the Veteran as to disability ratings and effective 
dates.  

Because the notice pursuant to Dingess, supra, came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The timing deficiency was 
remedied by the fact that the Veteran's claim was 
readjudicated by the RO in January 2009 and August 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA examination reports, 
private treatment records, and Social Security 
Administration records.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The rating criteria for non-Hodgkin's lymphoma provide for a 
100 percent rating where there is active disease or during a 
treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7715.  
A note under that code states that the 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being 
made, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show 
that compensation payments should be continued at their 
present level.  Unless otherwise provided in paragraph (i) 
of this section, if additional evidence is not received 
within that period, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105 (e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that, with respect to the 
reduction in the Veteran's disability rating from 100 
percent to 10 percent, the provisions of 38 C.F.R. 
§§ 3.343 and 3.344, referring to rating reductions and 
terminations of 100 percent ratings, are not applicable in 
this case, as the reduction was specifically provided for in 
the rating criteria.  As specified under 38 C.F.R. § 4.117, 
Diagnostic Code 7715, the Board need only determine if the 
procedural requirements of 38 C.F.R. 
§ 3.105(e) were met, and whether the current rating is 
correct.

The Board finds that the RO satisfied the due process 
notification requirements under 38 C.F.R. § 3.105(e).  
Specifically, after the proposed reduction in November 2007, 
the Veteran was given 60 days to present additional evidence 
and was notified at his address of record.  Subsequently, 
the final rating action was issued in May 2008 and the 100 
percent rating was reduced to 10 percent.  The effective 
date of the reduction, August 1, 2008, complies with the 
requirement that reductions be effective the last day of the 
month in which a 60-day period from the date of notice of 
the final rating action expires.  See 38 C.F.R. § 3.105(e).

With regard to the appropriate disability rating, the Board 
emphasizes that the RO correctly provided the Veteran with a 
mandatory VA examination in October 2007, approximately six 
months after discontinuance of treatment for his lymphoma 
per the provisions of Diagnostic Code 7715.  That 
examination and subsequent examinations disclosed that the 
non-Hodgkin's lymphoma was in remission and was no longer 
active.  Given the improvement in his condition shown at 
that time and since, the Veteran no longer meets the 
criteria for a 100 percent rating under Diagnostic Code 
7715, 38 C.F.R. § 4.117, and must be rated on the basis of 
residual impairment.

With respect to current residuals of non-Hodgkin's lymphoma, 
the medical evidence shows that on VA examination in October 
2007, there was no clinical evidence of active disease.  The 
only symptom found to be related to non-Hodgkin's lymphoma 
was right upper quadrant pain and insignificant 
lymphadenopathy in the anterior portion of the cervical 
chain.  

At the June 2009 VA liver examination, the examiner noted 
that the most recent PET scan in 2008 showed no evidence of 
active lymphoma.  The Veteran complained of liver cirrhosis 
and decrease in appetite.  Liver examination was normal and 
there was no objective evidence of claimed cirrhosis.  

The May 2009 VA dental examination report notes that the 
Veteran has chronic periodontal disease which was present 
prior to his cancer, and as such, the examiner opined that 
the chronic periodontal disease is not at least as likely as 
not related to the non-Hodgkin's lymphoma.  The rationale 
provided is that there is no established relationship 
between non-Hodgkin's lymphoma and periodontal disease, and 
that the periodontal disease pre-existed the non-Hodgkin's 
lymphoma.  

A June 2009 VA examination found that although the Veteran 
suffers from glucose intolerance, he does not have a 
diagnosis of diabetes mellitus.

At a June 2009 peripheral nerves VA examination, the Veteran 
complained of fatigue related to his non-Hodgkin's lymphoma 
and/or his chemotherapy.  The examiner diagnosed the Veteran 
with postherpetic neuralgia (etiologically related to herpes 
zoster) that is at least as likely as not related to his 
non-Hodgkin's lymphoma.  

The Board also notes that at other VA examinations, the 
Veteran was also diagnosed with pulmonary fibrosis, L4 
erosion, anemia, thrombocytopenia, and scars, which were all 
found to be secondary to the non-Hodgkin's lymphoma.  

Importantly, in an August 2009 rating decision, the RO 
granted service connection for pulmonary fibrosis, L4 
erosion, anemia, thrombocytopenia, and scars.  Moreover, in 
a December 2005 rating decision, service connection for 
herpes zoster was granted.  As such, these aspects of his 
June 2009 VA examination diagnoses and opinions have already 
been accounted for.

A June 2009 VA gastrointestinal examination report notes 
that the Veteran has constipation secondary to his non-
Hodgkin's lymphoma and/or chemotherapy.  The Veteran also 
complained of vomiting and nausea.  It was noted that the 
Veteran has bilateral lower quadrant pain that is sharp and 
pulsing.  The pain was noted to occur every other day prior 
to bowel movements.  The duration of the pain is one to two 
hours.  It is severe.  The diagnosis was narcotic induced 
constipation that is at least as likely as not related to 
non-Hodgkin's lymphoma and/or chemotherapy.  

In sum, while the medical evidence indicates that the 
Veteran's lymphoma is not cured and is likely to recur, at 
present, it is in remission.  Residuals appear to be limited 
to constipation, which is not present to the degree required 
for a higher rating.  In this regard, the Veteran's current 
10 percent rating is based upon 38 C.F.R. § 4.114, 
Diagnostic Code 7301, adhesions of peritoneum.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7301, a 10 percent 
rating is warranted for moderate adhesions of the 
peritoneum, with pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating 
with diarrhea), or abdominal distension.  A 30 percent 
rating is warranted for moderately severe adhesions, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
A 50 percent rating, the highest rating available under this 
code, is warranted for severe adhesions, with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.

In order for the Veteran to receive a higher, 30 percent 
rating under Diagnostic Code 7301, it must be shown that his 
disability is moderately severe, with partial obstruction 
manifested by delayed motility of barium meal, and less 
frequent and less prolonged episodes of pain.  The Board 
notes that at the October 2007 examination, the Veteran was 
noted to have consistent right upper quadrant abdominal 
pain, which had been extensively evaluated with multiple 
abdominal imaging scans.  The Veteran stated that the pain 
limits his activities because he gets very intense abdominal 
pain with any significant walking or activities such as 
trying to mow the lawn.  He specifically indicated that he 
gets excruciating pain when he tries to push a lawnmower.  
The Veteran had positive bowel sounds on examination.  
Organomegaly could not be appreciated because the Veteran 
was sensitive to even light palpation.  There was no 
evidence of current bleeding or jaundice.  

The June 2009 VA examination report notes that the Veteran 
uses a stool softener and consumes a high fiber diet to help 
treat his constipation.  The examination report notes that 
there is no history of trauma to the intestines, no 
intestinal neoplasm, and no history of diarrhea, fistula, or 
ulcerative colitis.  The Veteran reported vomiting and 
nausea.  It was noted that the Veteran has bilateral lower 
quadrant pain that is sharp and pulsing.  The pain was noted 
to occur every other day prior to bowel movements.  The 
duration of the pain is one to two hours.  It is severe.  It 
was noted that there are no episodes of abdominal colic, 
nausea or vomiting, or abdominal distension.  The examiner 
opined that the physical examination was inconsistent with 
partial bowel obstruction.  The examiner also stated that 
there was no abdominal mass or tenderness.  The Veteran's 
overall health was noted to be good and there were no signs 
of malnutrition or weight loss.  The diagnosis was narcotic 
induced constipation that is at least as likely as not 
related to non-Hodgkin's lymphoma and/or chemotherapy.  The 
examiner noted that the Veteran retired in 2004 due to his 
non-Hodgkin's lymphoma.  The examiner also noted that the 
constipation has a severe effect on chores, shopping, 
exercise, sports, recreation, and traveling.  No effect was 
noted for feeding, bathing, dressing, and grooming.  A mild 
effect was noted for toileting.

After review of the evidence, the Board finds absolutely no 
indication that the Veteran has any partial obstruction 
manifested by delayed motility of barium meal.  
Specifically, the June 2009 VA examiner stated that there 
was no partial obstruction.  Simply put, the June 2009 
examination was inconsistent with partial obstruction.  
Moreover, there is also no medical finding of abdominal 
colic or distension.  Therefore, despite the severe effects 
the Veteran's constipation has on many of his daily life 
activities, the level of severity of the disability does not 
more closely approximate the 30 percent rating under 
Diagnostic Code 7301.  Instead, the Veteran's symptoms fall 
squarely within the 10 percent criteria.  In this regard, 
the Veteran notes extreme pain when pushing a lawnmower and 
pain on activity.  He also complains of nausea and 
constipation.  This is exactly the type of symptomatology 
contemplated by the 10 percent rating.  As such, the Board 
finds that the 10 percent rating for the Veteran's non-
Hodgkin's lymphoma is appropriate for the entire period of 
the Veteran's appeal.  Hart, supra. 

The Board has also considered whether the Veteran could 
receive a higher rating for his constipation under any other 
diagnostic code, but has found none.  In this regard, the 
Board notes that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113.

Disabilities of the digestive system are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 
4.114 provides that ratings under codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

A review of the medical evidence does not show that the 
Veteran has a diagnosis of any of the following:  ulcer, 
esophageal disorder, gastritis, cirrhosis of the liver, gall 
bladder colic, irritable colon syndrome, ulcerative colitis, 
intestinal distomiasis, resection or fistula of the 
intestines, or impairment of sphincter control.  Therefore, 
the Veteran is not entitled to a higher rating under any 
other diagnostic code for rating disabilities of the 
digestive system.

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the Veteran's residuals of non-Hodgkin's 
lymphoma.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Veteran has not required frequent 
hospitalization for his non-Hodgkin's lymphoma and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluation assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  





ORDER

A disability rating in excess of 10 percent for non-
Hodgkin's lymphoma, to include restoration of a 100 percent 
rating, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


